DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/29/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 5, 9 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, identifying, based on the first information included in the MIB, the second subcarrier spacing for the PDCCH  from one of a first subcarrier spacing set or a second subcarrier spacing set corresponding to the frequency band on which the MIB.

 	The examiner identifies, as the best prior art of record, the following documents:
 	a. U.S. Pre-Grant Publ'n. No. 2018/0098361 (published 5 Apr. 2018) [hereinafter Lin] teaches a base station may transmit a PBCH comprising a PSS and a SSS on a pre-defined numerology comprising a tone spacing for each frequency band. The PBCH may in itself comprise a MIB which may indicate a different numerology for PDCCH transmissions in NR network. (paragraph 76, 77) However, the provisional (62/402,966) appears to only support different numerologies based for a PBCH and a PDCCH generically, and is not specific on how the different numerologies are communicated.
 	b. U.S. Pre-Grant Publ'n. No. 2017/0311276 (published 17 Oct. 2017) [hereinafter Tsai] teaches  a method and architecture according to an embodiment, information of other supported system numerologies in the cell, e.g., subcarrier spacings, symbol duration and TTI length, may be broadcasted in the master information block ( MIB) in a physical broadcast channel ( PBCH). But does not teach a set of subcarrier spacings and the set of subcarrier spacings is identified based on a frequency band on which the MIB is received; and receiving, from the base station, a system information block (SIB) based on the second  subcarrier spacing.
Additionally, all of the further limitations in 2 – 4, 6 – 8, 10 - 12 and 14 - 16 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 8, 2022Primary Examiner, Art Unit 2471